EXHIBIT 10.41
EXECUTION VERSION
SECOND AMENDMENT AND WAIVER TO
FIRST AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
(Wachovia/Arbor)
     THIS SECOND AMENDMENT AND WAIVER TO FIRST AMENDED AND RESTATED REVOLVING
LOAN AGREEMENT, dated as of February 2, 2010 (this “Amendment No. 2”), is
entered into by and among ARBOR REALTY TRUST, INC., a Maryland corporation, as a
borrower (together with its successors and permitted assigns, “ART”), ARBOR
REALTY GPOP, INC., a Delaware corporation, as a borrower (together with its
successors and permitted assigns, “GPOP”), ARBOR REALTY LPOP, INC., a Delaware
corporation, as a borrower (together with its successors and permitted assigns,
“LPOP”), ARBOR REALTY LIMITED PARTNERSHIP, a Delaware limited partnership, as a
borrower (together with its successors and permitted assigns, “ARLP”), ARBOR
REALTY SR, INC., a Maryland corporation, as a borrower (together with its
successors and permitted assigns, “ARSR”), ARBOR REALTY COLLATERAL MANAGEMENT,
LLC, a Delaware limited liability company, as a borrower (together with its
successors and permitted assigns, “ARCM”, and, together with ART, GPOP, LPOP,
ARLP and ARSR, each as the “Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (together with its successors and assigns,
“Wachovia”), in its capacity as initial lender (together with its successors and
assigns in such capacity, the “Lender”) and in its capacity as administrative
agent (together with its successors and assigns in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms in the Loan Agreement (as defined
below).
R E C I T A L S
     WHEREAS, the Borrower, the Lender and the Administrative Agent are parties
to that certain First Amended and Restated Revolving Loan Agreement, dated as of
July 23, 2009 (as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, including pursuant to that certain
First Amendment to First Amended and Restated Revolving Loan Agreement, dated as
of December 24, 2009, that certain Waiver to First Amended and Restated
Revolving Loan Agreement, dated as of January 20, 2010 and this Amendment No. 2,
the “Loan Agreement);
     WHEREAS, the Borrowers desire to make certain modifications to the Loan
Agreement;
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders waive certain provisions in the Loan Agreement; and
     WHEREAS, the Administrative Agent and the Lenders are willing to waive
certain provisions of and modify the Loan Agreement as requested by the
Borrowers on the terms and conditions specified herein.
     NOW THEREFORE, in consideration of the foregoing recitals, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
Second Amendment and Waiver to Loan Agreement
(Wachovia/Arbor)





--------------------------------------------------------------------------------



 



     Section 1. Waiver.
     The Borrowers and the Guarantors acknowledge and agree that ART may not
comply with the Financial Covenant related to the ratio of its Net Total
Liabilities to Adjusted Tangible Net Worth contained in Section 5.1(w)(iii) of
the Loan Agreement for the Test Period ending December 31, 2009 and may not
comply with such Financial Covenant in 2010 (the “Acknowledged Non-Compliance”).
Notwithstanding such Acknowledged Non-Compliance, the Administrative Agent and
the Lenders hereby agree to waive, solely through the Payoff Date, the
Acknowledged Non-Compliance. All parties acknowledge and agree that the
Administrative Agent’s and the Lenders’ one-time waiver of the Acknowledged
Non-Compliance as set forth herein shall not be deemed to be a waiver of any
other term, provision, duty, obligation, liability, right, power, remedy or
covenant of any party to the Loan Documents or a waiver of any other
non-compliance with Section 5.1(w)(iii) of the Loan Agreement or any other
Financial Covenant for any other period of time. The waiver set forth herein
shall be effective only to the extent specifically set forth herein and shall
not (a) be construed as a waiver of any breach or default other than as
specifically waived herein nor as a waiver of any breach or default of which the
Administrative Agent or the Lenders have not been informed by the Borrowers, the
Guarantors or the Pledgor, (b) affect the right of the Administrative Agent
and/or the Lenders to demand compliance by the Borrowers, the Guarantors and the
Pledgor with all terms and conditions of the Loan Documents, except as
specifically modified or waived by this Amendment No. 2, (c) be deemed a waiver
of any transaction or future action on the part of the Borrowers, the Guarantors
or the Pledgor requiring the Administrative Agent’s, the Lenders’ or the
Required Lenders’ consent or approval under the Loan Documents, or (d) except as
waived hereby, be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Loan Agreement or any other Loan Document, whether
arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.
     Section 2. Amendments to Loan Agreement.
     (a) The following new definition is added to Section 1.1 of the Loan
Agreement (to be inserted in the correct alphabetical order):
““Payoff Date” shall have the meaning set forth in Section 2.18 of the Arbor
Credit Agreement Agreement.”
     (b) Sections 5.w(ii) and (iii) of the Loan Agreement are hereby amended and
restated in their entirety as follows:
     “(ii) Maintenance of Tangible Net Worth. (i) For any Test Period other than
the Test Periods ending on September 30, 2010 and December 31, 2010, ART shall
not permit Tangible Net Worth at any time to be less than $150,000,000, and,
(ii) for the Tests Periods ending on September 30, 2010 and December 31, 2010,
ART shall not permit Tangible Net Worth at any time to be less than $50,000,000.
     (iii) Maintenance of Ratio of Net Total Liabilities to Adjusted Tangible
Net Worth. (i) For any Test Period other than the Test Periods ending on
September 30, 2010 and December 31, 2010, ART shall not permit the ratio of its
Net Total Liabilities to Adjusted Tangible Net Worth at any time to be greater
than 4.5 to 1.0, and, (ii) for the Tests Periods ending on September 30, 2010
and December 31, 2010, ART shall not permit the ratio of its Net Total
Liabilities to Adjusted Tangible Net Worth at any time to be greater than 5.8 to
1.0.”
Second Amendment and Waiver to Loan Agreement
(Wachovia/Arbor)

2



--------------------------------------------------------------------------------



 



     Section 3. Loan Documents in Full Force and Effect as Modified.
     Except as specifically modified hereby, the Loan Documents shall remain in
full force and effect in accordance with their terms. All references to any Loan
Document shall be deemed to mean each Loan Document as modified by this
Amendment No. 2. This Amendment No. 2 shall not constitute a novation of the
Loan Documents, but shall constitute modifications thereof. The parties hereto
agree to be bound by the terms and conditions of the Loan Documents, as modified
by this Amendment No. 2, as though such terms and conditions were set forth
herein. Each Borrower hereby ratifies the Loan Agreement and the other Loan
Documents and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement and the other Loan Documents applicable to it and (b) that it
is responsible for the observance and full performance of its respective
Obligations. This Amendment No. 2 is a Loan Document executed pursuant to the
Loan Agreement and shall be construed, administered and applied in accordance
with the terms and provisions of the Loan Agreement.
     Section 4. Representations.
     Each Borrower represents and warrants, as of the date of this Amendment
No. 2, as follows:
     (a) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;
     (b) the execution, delivery and performance by it of this Amendment No. 2
is within its corporate, company or partnership powers, has been duly authorized
and does not contravene (1) its Authority Documents or its applicable
resolutions, (2) any Applicable Law or (3) any Contractual Obligation,
Indebtedness or Guarantee Obligation;
     (c) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the execution, delivery, performance,
validity or enforceability by or against it of this Amendment No. 2;
     (d) this Amendment No. 2 has been duly executed and delivered by it;
     (e) this Amendment No. 2, as well as each of the Loan Documents as modified
by this Amendment No. 2, constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;
     (f) no Default or Event of Default exists or will exist after giving effect
to this Amendment No. 2; and
     (g) each of the Loan Documents is in full force and effect and no Borrower
has any defense, offset, counterclaim, abatement, right of rescission or other
claims, actions, causes of action, demands, damages or liabilities of any kind
or nature, in all cases whether legal or equitable, available to the Borrower or
any other Person with respect to (i) this Amendment No. 2, the Loan Agreement,
the Loan Documents or any other instrument, document and/or agreement described
herein or therein, as modified and amended hereby, (ii) the obligation of the
Borrowers to repay the Obligations and other amounts due under the Loan
Documents or (iii) the Administrative Agent, the Lenders or the Administrative
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising out of or from or in any way related to or in
connection with the Loan Agreement or the Loan Documents,
Second Amendment and Waiver to Loan Agreement
(Wachovia/Arbor)

3



--------------------------------------------------------------------------------



 



including, without limitation, any action by such Persons, or failure of such
Persons to act, under the Loan Agreement or the other Loan Documents on or prior
to the date hereof.
     Section 5. Conditions Precedent.
     The effectiveness of this Amendment No. 2 is subject to the following
conditions precedent: (i) delivery to the Administrative Agent of this Amendment
No. 2 duly executed by each of the parties hereto; (ii) the payment of all legal
fees and expenses of Moore & Van Allen PLLC, as counsel to the Administrative
Agent, in the amount to be set forth on a separate invoice; and (iii) delivery
to the Administrative Agent of such other documents, agreements or
certifications as the Administrative Agent may reasonably require.
     Section 6. Miscellaneous.
     (a) This Amendment No. 2 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
     (b) The descriptive headings of the various sections of this Amendment
No. 2 are inserted for convenience of reference only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.
     (c) This Amendment No. 2 may not be amended or otherwise modified, waived
or supplemented except as provided in the Loan Agreement.
     (d) The interpretive provisions of Section 1.2, 1.3 and 1.4 of the Loan
Agreement are incorporated herein mutatis mutandis.
     (e) This Amendment No. 2 and the other Loan Documents represent the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties. There are no
unwritten oral agreements between the parties.
     (f) THIS AMENDMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT NO. 2 SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (g) In consideration of the Administrative Agent and the Lender entering
into this Amendment No. 2, each Borrower hereby waives, releases and discharges
the Administrative Agent and the Lender and the Administrative Agent’s and the
Lender’s respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
out of or from or in any way relating to or in connection with the Loan
Agreement or the Loan Documents, including but not limited to, any action or
failure to act under the Loan Agreement or the other Loan Documents on or prior
to the date hereof, except, with respect to any such Person being released
hereby, any actions, causes of action, claims, demands, damage and liabilities
arising out of such Person’s gross negligence or willful misconduct in
connection with the Loan Agreement or the other Loan Documents.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Second Amendment and Waiver to Loan Agreement
(Wachovia/Arbor)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

          THE BORROWERS: ARBOR REALTY TRUST, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY GPOP, INC.,
a Delaware corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LPOP, INC.,
a Delaware corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
      By:   Arbor Realty GPOP, Inc.,         its General Partner               
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
Second Amendment and Waiver to Loan Agreement
(Wachovia/Arbor)

S-1



--------------------------------------------------------------------------------



 



          THE BORROWERS (cont.): ARBOR REALTY SR, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY COLLATERAL MANAGEMENT, LLC,
a Delaware limited liability company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
Second Amendment and Waiver to Loan Agreement
(Wachovia/Arbor)

S-2



--------------------------------------------------------------------------------



 



          THE LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
      By:   /s/ John Nelson         Name:   John Nelson        Title:   Managing
Director      THE ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
      By:   /s/ John Nelson         Name:   John Nelson        Title:   Managing
Director     

Second Amendment and Waiver to Loan Agreement
(Wachovia/Arbor)

S-3